Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., US PGPUB 2013/0290874 hereinafter referenced as Tan in view of Kato et al., US PGPUB 2018/0069962 hereinafter referenced as Kato.




As to claim 1, Tan discloses a control method applied to an electronic whiteboard, comprising:
performing a synchronous screen transfer with a mobile terminal to synchronize the electronic whiteboard with a display image of the mobile terminal ([0010] Medium content components can include, for example, a media input (e.g., shared document or presentation), and/or interaction content generated by one participant through input with the collaboration medium);
receiving a touch message transmitted by the mobile terminal, wherein the touch message is generated based on the display image of the mobile terminal (e.g. interaction interface 114, fig. 1; wherein the interaction interface 114 can include or utilize sensors, such as touch sensitive sensors or optical sensors 104, which can be provided with, for example, the surface of the video capture medium); 
obtaining first touch data based on the touch message (as shown in fig. 1, the inputs received from one or more of the interfaces can be communicated as collaboration output 143 to another remote collaboration computer 150 or remote collaboration system 152 via the communication port 142); and 
performing a touch operation based on the first touch data (as shown in fig. 3 for example, each participant can interact with the electronic whiteboards 314, 324 by providing a surface interaction, such as electronic ink (e.g., user can operate a pen or finger to generate electronic ink on the respective electronic whiteboards 314, 324)).

However, in the same endeavor, Kato discloses the performing the synchronous screen transfer with the mobile terminal comprises: transmitting a first display parameter to the mobile terminal, wherein the first display parameter comprises a height and a width of a display area of the electronic whiteboard, and the first display parameter is used for the mobile terminal to generate the first touch data ([106] As illustrated in FIG. 10, in the media data, the media data ID in the page data illustrated in FIG. 7, the data type of the media data, the recording time when the page data has been stored in the page data storage unit 300 from the page processing unit 37, the position of the image (the X coordinate value and the Y coordinate value) and the size of the image (width and height) displayed on the display 3 according to the page data, and data indicating the content of the media data, are associated with each other).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Tan to further include Kato’s information sharing method in order to use the network efficiently.

As to claim 5, Tan discloses a control method applied to a mobile terminal, comprising: performing a synchronous screen transfer with an electronic whiteboard to ([0010] Medium content components can include, for example, a media input (e.g., shared document or presentation), and/or interaction content generated by one participant through input with the collaboration medium);
generating a touch message based on the display image in response to a touch operation (e.g. interaction interface 114, fig. 1; wherein the interaction interface 114 can include or utilize sensors, such as touch sensitive sensors or optical sensors 104, which can be provided with, for example, the surface of the video capture medium); and
transmitting the touch message to the electronic whiteboard, wherein the touch message is used for the electronic whiteboard to obtain first touch data and perform a touch operation based on the first touch data (as shown in fig. 1, the inputs received from one or more of the interfaces can be communicated as collaboration output 143 to another remote collaboration computer 150 or remote collaboration system 152 via the communication port 142).
Tan does not specifically disclose the performing the synchronous screen transfer with the mobile terminal comprises: receiving a first display parameter transmitted by the electronic white board, wherein the first display parameter comprises a height and a width of a display area of the electronic whiteboard, and the first display parameter is used for the mobile terminal to generate the first touch data.
However, in the same endeavor, Kato discloses the performing the synchronous screen transfer with the mobile terminal comprises: transmitting a first display parameter to the mobile terminal, wherein the first display parameter comprises a height and a ([106] As illustrated in FIG. 10, in the media data, the media data ID in the page data illustrated in FIG. 7, the data type of the media data, the recording time when the page data has been stored in the page data storage unit 300 from the page processing unit 37, the position of the image (the X coordinate value and the Y coordinate value) and the size of the image (width and height) displayed on the display 3 according to the page data, and data indicating the content of the media data, are associated with each other).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Tan to further include Kato’s information sharing method in order to use the network efficiently.

As to claim 11, Tan discloses an electronic whiteboard, comprising: a memory, a processor (Tan, processor 504, fig. 5), and a computer program stored on the memory and executable on the processor (Tan, memory 506, fig. 5), 
wherein the computer program, when executed by the processor, causes the processor to: perform a synchronous screen transfer with a mobile terminal to synchronize the electronic whiteboard with a display image of the mobile terminal ([0010] Medium content components can include, for example, a media input (e.g., shared document or presentation), and/or interaction content generated by one participant through input with the collaboration medium);
(as shown in fig. 1, the inputs received from one or more of the interfaces can be communicated as collaboration output 143 to another remote collaboration computer 150 or remote collaboration system 152 via the communication port 142);
obtain first touch data based on the touch message; and perform a touch operation based on the first touch data (e.g. electronic pens 4a and 4b, fig. 1).
Tan does not specifically disclose the performing the synchronous screen transfer with the mobile terminal comprises: transmitting a first display parameter to the mobile terminal, wherein the first display parameter comprises a height and a width of a display area of the electronic whiteboard, and the first display parameter is used for the mobile terminal to generate the first touch data.
However, in the same endeavor, Kato discloses the performing the synchronous screen transfer with the mobile terminal comprises: transmitting a first display parameter to the mobile terminal, wherein the first display parameter comprises a height and a width of a display area of the electronic whiteboard, and the first display parameter is used for the mobile terminal to generate the first touch data ([106] As illustrated in FIG. 10, in the media data, the media data ID in the page data illustrated in FIG. 7, the data type of the media data, the recording time when the page data has been stored in the page data storage unit 300 from the page processing unit 37, the position of the image (the X coordinate value and the Y coordinate value) and the size of the image (width and height) displayed on the display 3 according to the page data, and data indicating the content of the media data, are associated with each other).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Tan to further include Kato’s information sharing method in order to use the network efficiently.

2. (cancelled).

As to claim 3, the combination of Tan and Kato discloses the method of claim 1. The combination further disclose the obtaining the first touch data based on the touch message comprises: determining a second display parameter, wherein the second display parameter comprises a height and a width of a display area of the mobile terminal; and generating the first touch data based on the touch message and the second display parameter (Tan, [0047] in embodiments, each of the first collaboration system 310 and the second collaboration system 320 is configured to dynamically adjust one or more display characteristics 317, 327 of the collaboration content 338, 348 provided on the respective electronic whiteboards 314, 324).

6. (cancelled).

As to claim 7, the combination of Tan and Kato discloses the method of claim 5. The combination further disclose the generating the touch message based on (Tan, [0007] During the video collaboration session, one or more display characteristics of the video component and/or medium content component are programmatically adjusted based on one or more presentation rules that relate to how the video component is to appear relative to at least the portion of the medium content component).

As to claim 8, the combination of Tan and Kato discloses the method of claim 5. The combination further disclose the performing the synchronous screen transfer with the electronic whiteboard comprises: transmitting a second display parameter to the electronic whiteboard, wherein the second display parameter comprises a height and a width of a display area of the mobile terminal, and the second display parameter is used for the electronic whiteboard to generate the first touch data based on the touch message and the second display parameter (Tan, [0047] in embodiments, each of the first collaboration system 310 and the second collaboration system 320 is configured to dynamically adjust one or more display characteristics 317, 327 of the collaboration content 338, 348 provided on the respective electronic whiteboards 314, 324).

As to claim 9, the combination of Tan and Kato discloses the method of claim 1. The combination further disclose the method is performed by a processor of a control (Tan, processor 504, fig. 5), the control device further comprising: a memory for storing instructions executable by the processor (Tan, memory 506, fig. 5).

As to claim 10, the combination of Tan and Kato discloses the method of claim 5. The combination further disclose the method is performed by a processor of a control device configured in the mobile terminal (Tan, processor 504, fig. 5), the control device further comprising: a memory for storing instructions executable by the processor (Tan, memory 506, fig. 5).

As to claim 12, the combination of Tan and Kato discloses the method of claim 5. The combination further disclose the method Is performed by execution of a computer program stored on a memory of the mobile terminal by a processor of the mobile terminal (Tan, [0014] One or more embodiments described herein provide that methods, techniques and actions performed by a computing device are performed programmatically, or as a computer-implemented method such as through the use of code, or computer-executable instructions).

As to claim 13, the combination of Tan and Kato discloses the electronic whiteboard of claim 11. The combination further disclose the electronic whiteboard is included in a control system, that includes the mobile terminal, wherein the mobile terminal further comprises a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the computer program, when (Kato, [0251] The creating/selecting/transferring unit 6600 creates a new converter 661, or selects pieces of frame data as still image (sound) data to be input to a converter 661 that is already generated, or transfers the frame data to the converter 661. In the creation, the creating/selecting/transferring unit 6600 creates a converter 661 capable of conversion according to the capability of the communication terminal 500 to reproduce video (sound) data). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and Kato as applied to claim 1 above, and further in view of Zhao, CN 106095174 A.

As to claim 4, the combination of Tan and Kato does not specifically disclose the method of claim 1, wherein the first touch data comprises handwriting data and pressure sensing data, and the performing the touch operation based on the first touch data comprises: determining a handwriting thickness level based on the pressure sensing data; and displaying a writing track based on the handwriting data and the handwriting thickness level.
However, determining a handwriting thickness level based on pressure is well known in the art. For example, in the same endeavor Zhao discloses this feature in the Abstract section (according to the electronic-whiteboard active pen and touch input system and the driving method, changes of the output of the pressure signal quantity are achieved by changing the deformation quantity of the active pen acting on an electronic whiteboard, real brushwork and lines are simulated according to the pressure signal, the active pen can sense changes of writing force of a user, and therefore the thickness of handwriting can be changed according to the changes of the writing force).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Tan and Kato to further include Zhoa’s method of writing identification in order to use the device in dynamic environments with intention of activating desired function effectively.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        1/12/2022